Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 06/06/2022. Claims 1-5 and 7-10 are allowed. Claims 6 and 11 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1-3, 5, and 7-9. The previous specification objection has been withdrawn due to the newly presented and accepted “Abstract” dated 06/06/2022. The previous claim objections, 112, and 103 rejections have been withdrawn due to applicant’s amendment claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins on 07/14/2022.

The application has been amended as follows: 
Claim 1. (Proposed Amendment) A high-torque ratchet wrench comprising:
a wrench body having a driving aperture (1) with a rounded through hole and a handle; 
a drive member (3) (a) disposed in the driving aperture (1) and (b) comprising an external side wall provided with a plurality of pin recesses (32) equally distributed along the external side wall of the drive member (3); 
an axial position-limiting mechanism disposed between the driving aperture and the drive member to prevent the drive member (3) from axially moving from the driving aperture (1) and further being released from the driving aperture (1), wherein the axial position-limiting mechanism is realized by adopting a snap spring (6) mounted in a snap spring recess (7); and 
a plurality of pins (4) each comprising 
(a) a relief (41) disposed on a side face of each of the plurality of pins (4), wherein the relief (41) has a direction of extension parallel to an axial direction of the driving aperture (1);
(b) an arc surface (42) in a side and back of each of the pins (4) toward the relief (41), wherein the arc surface (42) fits an arc structure of the one pin recess (32) to reduce resistance encountered by each of the plurality of pins (4) during a process of rotation and to limit a rotation of each of the plurality of pins (4); 
(c) a stepped spring pressing portion (43) disposed at and projecting from an end of each of the plurality of pins (4) and 
(d) a flat bearing face (44) in plane parallel to an axial direction of each of the plurality of pins (4);Page 2 of 19 Attorney No. 142SX.025USN 
wherein the external side wall of the drive member (3)and an internal aperture side of the driving aperture (1)form a first cylindrical drive face and a second cylindrical drive surface nested, 
each of the plurality of pins (4) is rotatably mounted in one of the plurality of pin recesses (32), each of the plurality of pins (4) is connected with a resilient reset member, each of the plurality of pins (4) is rotated with the resilience of the resilient reset member, the relief (4) is driven to stand out of the one of pin recesses (32) and contacts the second cylindrical drive face, and a distance between an outermost end point of the relief (41) and a central axis of each of the plurality of pins (4) is greater than a minimum distance between the second cylindrical drive face and the central axis of each of the plurality of pins (4), and 
the resilient reset member is a spring ring (5) that is arranged outside a circle surrounded by each of the plurality of pins (4), and the spring ring (5) is covered on the bearing face (44) of the spring pressing portion (43) of each of the plurality of pins (4) at the same time; the spring ring (5) contracts under the spring force, the spring ring (5) applies to the bearing face (44) of each of the plurality of pins (4) an elastic force which tends towards the central axis of the driving aperture (1), and under the decomposition of the bearing face (44), part of the elastic force is transformed to the force used for rotating each of the plurality of pins (4) clockwise so as to make the relief (41) of each of the plurality of pins (4) stand out of the one pin recess (32) gradually and contact the inner hole wall (11) of the driving aperture (1); namely, the diameter of an element formed by the drive member (3) and the pins (4) is gradually increased to expand and finally the external side face of this element is pressed against the inner hole wall (11) of the driving aperture (1); 
the external side face of the drive member (3) is provided with a fixed recess (33) used for limiting the axial movement of the spring ring (5), wherein the fixed recess (33) is intersectedPage 3 of 19 Attorney No. 142SX.025USN with the one pin recess (32) and the spring ring (5) is clamped in the fixed recess (33) to avoid axial movement; 
when the handle (2) rotates in a clockwise direction, a force of friction between an inner hole wall (11) of the driving aperture (1) and the relief (41) pushes the relief (41) in the clockwise direction, so that the pressure between the relief (41) of the pin (4) and the inner hole wall (11) of the driving aperture (1) is gradually increased and the force of friction presses the pin 4 against a side wall of the pin recess (32), and the pin (4) and the drive member (3) form a relatively stable structure under the pressure; the force of friction and the pressure push the drive member (3) to rotate by using the pin (4) to realize a torque transfer between the handle (2) via the driving aperture (1) and the drive member (3) and the fastener is engaged with the drive member (3); and 
when the handle (2) rotates in an anticlockwise direction, the force of friction between the inner hole wall (11) of the driving aperture (1) and the relief (41) drives the pin (4) to overcome an elastic force of the spring ring (5) and to rotate synchronously with the inner hole wall (11) of the driving aperture (1) in the anticlockwise direction, so that the spring ring (5) expands and gathers elastic potential energy under the force applied by the pin (4); due to the anticlockwise rotation of the pin (4), the relief (41) gradually moves in the direction of the pin recess (32) to increasingly reduce the pressure between the relief (41) and the inner hole wall (11) of the driving aperture (1) and also increasingly decrease the force of friction between the relief (1) and the inner hole wall (11) of the driving aperture (1), and finally, the relief (41) slides over the inner hole wall (11) of the driving aperture (1), so that the drive member (3) and the fastener engaged with the drive member (3) will not rotate synchronously with the handle (2) in the anticlockwise direction; and the handle (2) completes a disassembly of the fastener.

Claim 2. (Proposed Amendment) The high-torque ratchet wrench as claimed in Claim 1, wherein 

Claim 7. (Proposed Amendment) The high-torque ratchet wrench as claimed in Claim 5, wherein the snap spring recess at a corresponding location, and the snap spring is mounted in the snap spring recess.

Reasons for Allowance
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations specifically a high-torque ratchet wrench comprising: a plurality of pins (4) each comprising (a) a relief (41) disposed on a side face of each of the plurality of pins (4), wherein the relief (41) has a direction of extension parallel to an axial direction of the driving aperture (1); (b) an arc surface (42) in a side and back of each of the pins (4) toward the relief (41), wherein the arc surface (42) fits an arc structure of the one pin recess (32) to reduce resistance encountered by each of the plurality of pins (4) during a process of rotation and to limit a rotation of each of the plurality of pins (4); (c) a stepped spring pressing portion (43) disposed at and projecting from an end of each of the plurality of pins (4) and (d) a flat bearing face (44) in plane parallel to an axial direction of each of the plurality of pins (4);Page 2 of 19 Attorney No. 142SX.025USNand in combination with other named parts as arranged in the claim.

The closest prior art of record includes the following:
McCreary (US Patent No. 3,527,327) discloses a high-torque ratchet wrench (Figures 1-11) comprising: a wrench body (Figure 5) having a handle (element 100); a drive member (elements 22/28); an axial position-limiting mechanism (element 38), wherein a first drive face (contour ring 24 of Fig. 3) is provided with a pin recess (element 26), a pin (element 44) is rotatably mounted in the pin recess (see figure 3), and wherein the pin comprises a plurality of external walls interacting with the wrench. However, the prior art fails to have the pin compose of a relief, an arc surface, a stepped spring pressing portion, a flat bearing face in the claimed structure/orientation and in combination with other named parts as arranged in the claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/14/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723